In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00022-CR
______________________________


 
EX PARTE:  DAVID INFANTE
 


                                              

On Appeal from the 402nd Judicial District Court
Wood County, Texas
Trial Court No. 16,843-2001-A


                                                



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            David Infante was charged in six separate cases:  there were four separate indictments
charging him with aggravated sexual assault, and there were two separate indictments charging him
with indecency with a child.  The State elected to try the cases separately and first proceeded in trial
court cause number 16,843-2001-A.  The jury found Infante "not guilty" of aggravated sexual assault
in that case.  Infante subsequently filed applications for pretrial writs of habeas corpus, alleging that
collateral estoppel and double jeopardy principles barred prosecution of the remaining five cases. 
The trial court denied relief in each case, and Infante now appeals.
            This appeal concerns only the charge of indecency with a child in trial court cause number
16,844-2001-A.  The five causes were appealed separately, but the parties have briefed the issues
together.  
            Since the briefs and arguments raised therein are identical in each appeal, for the reasons
stated in Ex parte Infante, No. 06-04-00020-CR, we likewise affirm the trial court's judgment.
 
 
                                                                        Jack Carter
                                                                        Justice
 
Date Submitted:          November 4, 2004
Date Decided:             November 5, 2004

Do Not Publish